                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY

   JOY DENBY-PETERSON,
                                   Civil No. 17-9985 (NLH)
                Appellant,
                                   OPINION
        v.

   NU2U AUTO WORLD and PINE
   VALLEY MOTORS,

                Appellees.


APPEARANCES:

ELLEN M. MCDOWELL
MCDOWELL LAW, PC
46 WEST MAIN ST.
MAPLE SHADE, NJ 08052

     Attorney for Appellant Joy Denby-Peterson

DAVID A. SNYDER
LAW OFFICE OF DAVID A. SNYDER
11 WEST ORMOND AVENUE
SUITE 150 C
CHERRY HILL, NJ 08002

     Attorney for Appellees Nu2u Auto World and Pine Valley
Motors

HILLMAN, District Judge

     This appeal arises from the Bankruptcy Court’s order

denying Appellant Joy Denby-Peterson’s (“Appellant” or “Denby-

Peterson”) sanctions request, concerning an alleged violation of

an automatic stay by Appellees Nu2u Auto World (“Nu2u”) and Pine

Valley Motors (“PVM” and, collectively, “Appellees”).   For the

reasons expressed below, the decision of the Bankruptcy Court
will be affirmed, and this appeal will be dismissed.

                             BACKGROUND

     This Court takes its brief recitation of facts from the

briefs and notes any factual disputes where applicable.     On July

21, 2016, Denby-Peterson purchased a 2008 Chevrolet Corvette

(the “Vehicle”) from PVM.    On the same day, Denby-Peterson

entered into a Retail Installment Contract (the “Contract”)

which required her to make certain down payments and installment

payments.   This was assigned to Nu2u.

     The contract required (1) an initial $3,000 down payment,

(2) installment payments of $200 per week for 212 weeks, and (3)

a deferred $2,491 down payment on or before August 11, 2016.

Under the Contract, if Denby-Peterson did not make the deferred

down payment, any excess payments would be applied to it.

Denby-Peterson paid the initial down payment, did not pay the

deferred down payment, and began to miss installment payments.

Appellees did not apply her installment payments to the deferred

down payments.   Regardless, Nu2u (through a third-party)

repossessed the Vehicle. 1   After the repossession of the Vehicle,


1 The date of repossession was disputed strenuously at the
hearing mentioned infra, as it was central to the underlying
dispute of the parties concerning the signing of a waiver and
whether turnover was warranted. Except for chronological
purposes, the date of repossession is not particularly important
to this dispute. For the sake of completeness, Appellees assert
February 19, 2017 was the date of repossession and Appellant
asserts it was on March 12, 2017. Both dates are before the


                                  2
Denby-Peterson lost work because she could not travel to the

patients she treated as a licensed practical nurse.

     On March 21, 2017, Denby-Peterson filed the underlying

Chapter 13 bankruptcy petition.    Denby-Peterson, through her

attorneys, notified Nu2u of the bankruptcy proceeding and

demanded Nu2u return the vehicle to Denby-Peterson.      Nu2u did

not return the vehicle and Denby-Peterson filed a Motion for

Turnover (the “Motion”) on March 24, 2017.      The Motion included

a request for sanctions for Nu2u’s alleged violation of the

automatic stay under 11 U.S.C. § 362(k).

     Nu2u resisted the Motion on April 3, 2017 by asserting that

although Denby-Peterson had purchased the Vehicle she had

surrendered all rights in the Vehicle when she signed a document

on February 22, 2017 allegedly waiving her right to redeem the

Vehicle (the “Waiver Document”).       Nu2u alleged this document was

signed when Denby-Peterson visited Nu2u to retrieve her personal

property from the Vehicle after repossession. 2     Additionally,

Nu2u filed a Proof of Claim, asserting a security interest in

the Vehicle.

     On August 16 and 17, 2017, the United States Bankruptcy




filing of the underlying bankruptcy petition.

2 Denby-Peterson stated in the underlying proceeding that she
never visited Nu2u and never received her personal property on
that date.


                                   3
Court for the District of New Jersey (the “Bankruptcy Court”)

held a plenary hearing on the Motion.      Post-hearing memoranda

were filed.    On October 20, 2017, the Bankruptcy Court issued an

Order and Opinion.

     Of relevance, the Opinion held that Denby-Peterson was the

lawful owner of the Vehicle, the Waiver Document was invalid

under New Jersey law, and Nu2u was not liable for sanctions for

retaining possession of the Vehicle after the automatic stay was

instituted.    The contents of the hearing and the Bankruptcy

Court Opinion and Order will be discussed in further detail

infra where relevant.

     Denby-Peterson filed a timely notice of appeal on October

30, 2017.    The issues presented infra were fully briefed by both

parties.    On May 4, 2018, the Bankruptcy Court dismissed the

underlying bankruptcy case.    On October 3, 2018, this Court

issued an Order to Show Cause why this appeal was not mooted by

the dismissal of the underlying case.      Denby-Peterson timely

responded to the Order to Show Cause on October 13, 2018.      This

appeal is ripe for adjudication.

                              DISCUSSION

     A.     Subject Matter Jurisdiction

     This Court has jurisdiction over the appeal from the

Bankruptcy Court’s October 20, 2017 order pursuant to 28 U.S.C.

§ 158(a), which provides in relevant part: “The district courts


                                   4
of the United States shall have jurisdiction to hear appeals

from final judgments, orders and decrees . . . of bankruptcy

judges entered in cases and proceedings referred to the

bankruptcy judges under section 157 of this title.    An appeal

under this subsection shall be taken only to the district court

for the judicial district in which the bankruptcy judge is

serving.”

     B.     Mootness

     This Court, sua sponte, ordered Appellant to show cause why

this appeal was not mooted by the May 4, 2018 dismissal of the

underlying bankruptcy case.    Appellant responded to this Order

to Show Cause within the allotted time.    This Court is satisfied

with Appellant’s response that this matter is not moot.

     In coming to this conclusion, this Court considered the

following.    “In the bankruptcy context, the determination of

whether a case becomes moot on the dismissal of the bankruptcy

hinges on the question of how closely the issue in the case is

connected to the underlying bankruptcy.”    Tellewoyan v. Wells

Fargo Home Mortg., No. 05-4653 (FLW), 2006 U.S. Dist. LEXIS

55558, at *3 (D.N.J. Aug. 10, 2006) (quoting In re Pattullo, 271

F.3d 898, 901 (9th Cir. 2001)).    The appeal concerns issues

related to an alleged violation of the automatic stay.    This

question is an ancillary issue not closely intertwined with the

underlying bankruptcy.


                                  5
     Circuit law agrees with this assessment.    In cases where

damages under 11 U.S.C. § 362(k) are at issue and the bankruptcy

has been dismissed, the § 362(k) controversy generally survives.

Javens v. City of Hazel Park (In re Javens), 107 F.3d 359, 364

n.2 (6th Cir. 1997).   See also Lawson v. Tilem (In re Lawson),

156 Bankr. 43, 45 (B.A.P. 9th Cir. 1993); In re Carraher, 971

F.2d 327, 328 (9th Cir. 1992); In re Morris, 950 F.2d 1531, 1534

(11th Cir. 1992); Price v. Rochford, 947 F.2d 829, 830-31 (7th

Cir. 1991); In re Smith, 866 F.2d 576, 580 (3d Cir. 1989).    As

Appellant points out, “[a] Court must have the power to

compensate victims of violations of the automatic stay and

punish the violators, even after the conclusion of the

underlying bankruptcy case.”   Johnson v. Smith (In re Johnson),

575 F.3d 1079, 1083 (10th Cir. 2009) (citing Davis v. Courington

(In re Davis), 177 B.R. 907, 911 (B.A.P. 9th Cir. 1995)).    This

Court finds this appeal is not moot and will decide it on the

merits.

     C.   Standard of Review

     In reviewing a determination of the bankruptcy court, the

district courts “review the bankruptcy court’s legal

determinations de novo, its factual findings for clear error and

its exercise of discretion for abuse thereof.”    Reconstituted

Comm. of Unsecured Creditors of the United Healthcare Sys., Inc.

v. State of N.J. Dep’t of Labor (In re United Healthcare Sys.),


                                 6
396 F.3d 247, 249 (3d Cir. 2005) (quoting Interface Grp.-Nev. v.

TWA (In re TWA), 145 F.3d 124, 130-31 (3d Cir. 1998)).

     D.    Analysis

     The central question presented by this appeal is what path

this Court will take in the face of a split between the Circuit

Courts – and no Third Circuit case law explicitly deciding the

split - over the imposition of sanctions in cases of pre-

petition repossession of vehicles.   Surrounding this central

legal question are a number of other legal and factual arguments

specific to this case.   This Court will address each of

Appellant’s arguments in the order presented.

     Before addressing Appellant’s arguments, some background on

the specific statutory provision at issue is instructive.   Once

a Chapter 13 petition is filed in a bankruptcy court, it

“operates as a stay, applicable to all entities.”   11 U.S.C. §

362(a).   Of relevance, this automatic stay applies against “any

act . . . to exercise control over property of the estate.”     11

U.S.C. § 362(a)(3).   This clause was only added to the

Bankruptcy Code in 1984.   See PL 98 Stat 353, July 10, 1984.

     Subsection (k) provides the relevant rules for imposition

of penalties resulting from a violation of an automatic stay.

If the violation is “willful” then “actual damages, including

costs and attorneys’ fees” must be awarded and punitive damages

may be awarded.   If the violation is “taken by the entity in the


                                 7
good faith belief that subsection (h) applies to the debtor”

then recovery is limited to “actual damages.”

     The property that should be turned over from creditors to

the estate is delineated by 11 U.S.C. § 542.    This part of the

Bankruptcy Code requires turnover of “property that the trustee

may use, sell, or lease.”   11 U.S.C. § 542(a).

     No party here disputes that (1) the Vehicle was property

Denby-Peterson could have used, (2) the Vehicle was eventually

turned over to Denby-Peterson, and (3) Nu2u did not violate the

Bankruptcy Court’s Order requiring turnover of the Vehicle.

Instead, the parties dispute which rule governs return of a

vehicle repossessed pre-petition and not returned upon the

institution of an automatic stay.

       a. The Bankruptcy Court’s Adoption of the Minority
          Position

     Appellant asserts there is a Circuit split on the issue

presented supra and that the Third Circuit has not decided which

position it will take.   Appellant argues the Bankruptcy Court

chose the position of the minority and that the majority

position is more consonant with the intent and purpose of the

Bankruptcy Code.   Appellees agree the Bankruptcy Court applied

the minority position.   But, Appellees assert even if this

Circuit has not determined which side of the split it will

choose – if either - this District has consistently employed the




                                 8
minority position.   As a result, Appellees argue there is no

legal error evidenced in the Bankruptcy Court’s application of

the minority rule.

     The split has been ably described by the Bankruptcy Court

and the parties.   The majority position, which is followed in

the Second, Seventh, Eighth, and Ninth Circuit Courts of Appeals

advises that a creditor violates the automatic stay when it

fails to affirmatively and immediately return qualifying

property of the debtor that was seized pre-petition.   Weber v.

SEFCU (In re Weber), 719 F.3d 72 (2d Cir. 2013); Thompson v.

Gen. Motors Acceptance Corp., LLC, 566 F.3d 699 (7th Cir. 2009);

Cal. Emp’t Dev. Dep’t. v. Taxel (In re Del Mission), 98 F.3d

1147 (9th Cir. 1996); Knaus v. Concordia Lumber Co. (In re

Knaus), 889 F.2d 773 (8th Cir. 1989).   These courts interpret

the 1984 addition to the Bankruptcy Code to broaden the scope of

the automatic stay to require affirmative action.

     The minority position, on the other hand, has only been

followed in the Tenth and District of Columbia Circuit Court of

Appeals.   This position finds no violation of the automatic stay

as long as the creditor merely maintains the status quo in

effect at the time of the automatic stay.   WD Equip., LLC v.

Cowen (In re Cowen), 849 F.3d 943 (10th Cir. 2017); United

States v. Inslaw, Inc., 932 F.2d 1467 (D.C. Cir. 1991).    The

minority position interprets the 1984 addition to the Bankruptcy


                                 9
Code to reach out to previously unaddressed actions to exercise

control that do not result in actual possession.

     This District, according to the Bankruptcy Court, has

followed the minority position for the past twenty years. 3

Appellant argues in her brief that the Bankruptcy Court is

incorrect, and that New Jersey courts “have uniformly followed

the majority rule,” citing In re Sussex SkyDive, LLC, No. 14-

30236-ABA, 2016 Bankr. LEXIS 1862 (Bankr. D.N.J. Apr. 27, 2016)

and In re Stamper, No. 03-49235, 2008 Bankr. LEXIS 733 (Bankr.

D. N.J. Mar. 17, 2008).   As the Bankruptcy Court explained in

its Opinion, this characterization is incorrect.

     Both In re Sussex SkyDive, LLC and In re Stamper involve

wrongful post-petition action not maintenance of the status quo.

In re Sussex SkyDive, LLC concerned a landlord who refused to

allow debtor to retrieve an airplane.   2016 Bankr. LEXIS 1862,

at *10-13.   The landlord had no argument that it had any

interest in the airplane at any point in time.   Id. at *20.

This is distinguishable from the instant case, where there

appeared to be a genuine dispute over the interest held by the


3 Unfortunately, neither the litigants nor the Bankruptcy Court
was able to provide citation to case law evidencing this
practice. This Court was able to find one case, Carr v. Sec.
Sav. & Loan Ass’n, 130 B.R. 434, 435 (D.N.J. 1991), in which
there was a factual citation to this practice. This provides
some evidence for the practice and the rule in this District,
which requires return of a vehicle pursuant to the automatic
stay once proof of insurance is provided.


                                10
parties in the Vehicle.   Regardless, considering that the

bankruptcy judge in this matter wrote the opinion in the In re

Sussex SkyDive, LLC matter there is no reason to doubt his

interpretation of its meaning.

     In re Stamper involved a settlement between a pro se debtor

and a creditor after a Chapter 13 bankruptcy was instituted.

2008 Bankr. LEXIS 733, at *5.    When newly-retained counsel

discovered the settlement had been erroneously paid and demanded

the creditor to refund the payment, the creditor refused.      Id.

at *6.   While In re Stamper cites the majority rule, it does not

apply it, as the case involved post-petition – not pre-petition

– action violating the stay.    Id. at *16-17.

     Examining the law de novo, this Court finds the minority

position more persuasive.   First, the language used in 11 U.S.C.

§ 362 is prospective in nature.    The relevant statutory

provision states that it “operates as a stay” of “any act . . .

to exercise control over property of the estate.”    11 U.S.C. §

362(a)(3) (emphasis added).    As is clear from the statutory

text, the exercise of control is not stayed, but the act to

exercise control is stayed.    Considering there is no case law

cited before 1984 showing the other clause in this subsection –

which is subject to the same prospective prefatory language -

reaches pre-petition action, there is no reason to treat the

added language any differently.    See Cohen v. De La Cruz (In re


                                  11
Cohen), 106 F.3d 52, 58 (3d Cir. 1997) (“[T]he Supreme Court has

observed that a court should ‘not read the Bankruptcy Code to

erode past bankruptcy practice absent a clear indication that

Congress intended such a departure.’” (quoting Pa. Dep’t of Pub.

Welfare v. Davenport, 495 U.S. 552, 563 (1990))).

     Second, Congress is able to craft statutory text that

imposes affirmative duties.    The examples of laws which do this

are too numerous to count.    Yet, when Congress had the

opportunity in 1984 to insert an affirmative turnover duty into

§ 362(a), it did not do so.    Congress could have stated under §

362(a) that creditors must turnover property in their possession

upon institution of the automatic stay. 4   Instead, it added

language to broaden prohibitions on actions taken post-petition

that do not reach the level of possession but still amount to an

exercise of control.

     Third, the majority rule’s reading of broader protections

into 11 U.S.C. § 362(a)(3), especially in the absence of clear

statutory language or legislative history (of which there is

none) reaches impermissibly beyond the text of the statute.     In




4 The citation by Appellant to 11 U.S.C. § 542 is unavailing.
Just as Congress is able to draft language creating affirmative
duties, it is also able to insert cross-citations. It did not
do that in § 362. It would be unwise – not to mention unfair –
to insert that cross-citation for Congress in the absence of
clear evidence Congress intended to do so. This Court will not
take on the role of legislator here.


                                 12
re Cowen presents a more faithful reading of the addition of the

“control” clause into § 362(a)(3) which suffers none of the

infirmities of the majority’s position:

     “Since an act designed to change control of property
     could be tantamount to obtaining possession and have
     the same effect, it appears that § 362(a)(3) was
     merely tightened to obtain full protection.” In re
     Bernstein, 252 B.R. 846, 848 (Bankr. D.D.C. 2000).
     “[U]se of the word ‘control’ in the 1984 amendment to
     § 362(a)(3) suggests that the drafters meant to
     distinguish the newly prohibited ‘control’ from the
     already-prohibited acts to obtain ‘possession,’ in
     order to reach nonpossessory conduct that would
     nonetheless interfere with the estate’s authority over
     a particular property interest.” Ralph Brubaker,
     Turnover, Adequate Protection, and the Automatic Stay
     (Part II): Who is “Exercising Control” Over What?, 33
     No. 9 Bankruptcy Law Letter NL 1 (September 2013).

     It's not hard to come up with examples of such “acts”
     that “exercise control” over, but do not “obtain
     possession of,” the estate’s property, e.g., a
     creditor in possession who improperly sells property
     belonging to the estate. Similarly, “intangible
     property rights that belong to the estate, such as
     contract rights or causes of action are incapable of
     real possession unless they are reified. Yet, (a)(3)
     preserves and guards against interference with them by
     staying any act to exercise control over estate
     property.” In re Hall, 502 B.R. 650, 665 (Bankr.
     D.D.C. 2014). If Congress had meant to add an
     affirmative obligation — to the automatic stay
     provision no less, as opposed to the turnover
     provision — to turn over property belonging to the
     estate, it would have done so explicitly. The
     majority rule finds no support in the text or its
     legislative history.

849 F.3d at 949-50.   This Court refuses to read the statute more

broadly than its plan language permits.

     Moreover, this reading of the language has been adopted in



                                13
both the District of New Jersey and the Eastern District of

Pennsylvania.   See Larami Ltd. v. Yes! Entm’t Corp., 244 B.R.

56, 59 (D.N.J. 2000) (“In 1984, this section was amended to add

the language ‘or exercise control over.’   The apparent purpose

of the amendment was to prevent industrious plaintiffs from

avoiding the prohibition on ‘possessing’ property by assuming

control over the property.”); Amplifier Research Corp. v. Hart,

144 B.R. 693, 694 (E.D. Pa. 1992) (“Congress evidently believed

that the purpose of staying acts for possession was defeated if

plaintiffs were still free to try to control or otherwise direct

how the debtor used his property.”).

     Fourth, this rule provides adequate protections for both

debtors and creditors.   Appellant is correct: “[t]he primary

goal of reorganization bankruptcy is to group all of the

debtor’s property together in his estate such that he may

rehabilitate his credit and pay off his debts . . . .”

Thompson, 566 F.3d at 702.   But, as the previous sentence

suggests, this is only the “primary” goal – not the only goal.

Bankruptcy also operates to ensure the debtor “pay[s] off his

debts.”

     The minority rule wisely balances both sides.   The minority

rule still prohibits creditors from taking post-petition action

that would give them possession or control over qualifying

property.   This ensures that the property will remain a part of


                                14
the estate and allows for a bankruptcy court to distribute those

assets to all claimants in an orderly and just manner.    It also

still allows damages for wrongful post-petition conduct.

Debtor’s may still request a creditor to return property

repossessed pre-petition and may still move for a turnover of

the property before a bankruptcy court.   This allows a

bankruptcy court to fully consider a creditor’s defenses to

turnover before a creditor has to turnover property to the

estate. 5

     Most importantly, as the Bankruptcy Court pointed out here,

an affirmative duty still exists in certain circumstances.    If

the creditor demands proof of insurance for a vehicle, naming it

as loss payee, and the debtor complies, the creditor will be in

violation of the automatic stay unless the vehicle is returned

to the debtor.   This protects both the interest of the debtor

and creditor, as it assures both that in case of accident,

insurance will cover the loss. 6


5 It is also important to note that if a creditor engages in
abusive litigation behavior to evade turnover, then a bankruptcy
court still has inherent power to hold the creditor in contempt
or impose sanctions. See Theokary v. Shay (In re Theokary), 592
F. App’x 102, 106 (3d Cir. 2015) (stating it has long been held
that a court has “the ability to do whatever is reasonably
necessary to deter abuse of the judicial process.” (quoting
Eash v. Riggins Trucking Inc., 757 F.2d 557, 567 (3d Cir. 1985)
(en banc))).

6 This Court will not separately address Appellant’s policy
arguments, as it has done so here. Those policies arguments do


                                   15
     Reviewing this legal issue de novo, this Court finds no

reason to disturb the ruling of the Bankruptcy Court.    This

Court will apply the minority position.    Specifically, in this

case, the Court finds a creditor has not violated an automatic

stay for retaining a vehicle lawfully seized pre-petition as

long as the debtor has not produced an insurance policy denoting

the creditor as the loss payee.

       b. The Bankruptcy Court’s Decision Finding No Violation
          of the Automatic Stay under the Minority Position

     In the alternative, Appellant argues if the minority rule

is applied to this case, then the Bankruptcy Court still

committed error in its application of the rule to these facts.

Appellant cites the case of In re Cowen, 849 F.3d 943 (10th Cir.

2017) asserting it is factually similar to this case thus

compelling imposition of sanctions.    Appellees disagree, arguing

the facts allowing imposition of sanctions in In re Cowen differ

significantly from the facts presented by the present case.

     In re Cowen is a unique case with exceptional facts.      The

case involved two trucks owned by Jared Cowen.    Id. at 945.

After one truck broke down, Mr. Cowen borrowed money in exchange

for a lien on the broken truck in order to repair it.    Id.    The

other truck was also subject to a lien.   Id.   The truck broke




not persuade this Court to alter its decision that the minority
rule should apply in this case.


                                  16
down again and Mr. Cowen was unable to make his payments on

either truck involved.    Id.   At least one of the trucks was

repossessed under dubious circumstances.      Id.   Mr. Cowen filed a

voluntary Chapter 13 petition and requested immediate return of

both the trucks.    Id. at 946.

     The creditors in this action, Aaron Williams and his son-

in-law Bert Dring, refused to return the trucks.      Id.   at 945.

Mr. Cowen successfully moved the bankruptcy court to issue

turnover orders against the creditors for both of the trucks.

Id. at 946.   Mr. Williams and Mr. Dring still refused to comply

and were then made defendants in an adversary proceeding for

violation of an automatic stay.     Id.   The defendants to the

adversary proceeding asserted that they had terminated Mr.

Cowen’s rights in the trucks before the bankruptcy petition was

ever filed.   Id.   The bankruptcy court found, explicitly, that

the defendants “manufactured the paperwork . . . after the

bankruptcy filing,” “likely forged documents,” likely “gave

perjured testimony,” and “coached their witnesses on what to

testify to during [] breaks.”     Id.

     Appellees here are correct: In re Cowen is distinguishable.

Appellant argues that the basis for sanctions in In re Cowen was

the manufacture of documents, perjured testimony, and coaching

of witnesses.   Unlike the bankruptcy court in In re Cowen, the

Bankruptcy Court here did not find that any of these acts


                                  17
occurred – either pre- or post-petition.   On that basis alone,

this case and In re Cowen are distinguishable.

     Reviewing the record, this Court finds no clear error upon

which it could overturn the Bankruptcy Court’s factual findings.

The Bankruptcy Court ably summed up the testimony presented to

it: “the parties presented very different stories through

unconvincing testimony of unbelievable witnesses, focusing on

issues the court did not find relevant.”   While witnesses may

have been “unbelievable,” this Court can find no clear evidence

of the manufacture of documents, perjury, or the coaching of

witnesses.   At worst, this Court’s review of the testimony finds

interested witnesses viewing their foggy memory through the lens

of their present circumstance.   This is not In re Cowen. 7   This

Court, finding no clear error, will not disturb the Bankruptcy

Court’s findings on this matter.

       c. The Bankruptcy Court’s Finding that Denby-Peterson’s
          True Interest in the Vehicle Was Unknown at the Date
          of Bankruptcy Filing

     Appellant also argues that the Bankruptcy Court’s finding

that the true interest in the Vehicle was unknown at the date of

the bankruptcy filing was erroneous.   Appellant appears to

present three arguments: (1) Appellees’ litigation position was

contradictory, which is evidence that it never truly believed



7 The Court also notes that In re Cowen, coming out of the Tenth
Circuit, is only controlling so far as it is persuasive.


                                 18
Denby-Peterson voluntarily surrendered all right to the Vehicle;

(2) Appellant claims it was clear as a matter of law that the

Waiver Document was ineffective in surrendering Denby-Peterson’s

interest in the Vehicle; (3) even if there was a bona fide

dispute, Appellees were still required to turnover over the

Vehicle because of the automatic stay.

     Appellees counter that the minority rule permits a creditor

who has repossessed property pre-petition to retain that

property until insurance is presented designating the creditor

as loss payee.   Appellees also argue that the factual

circumstances which became clear at trial were not clear at the

time the proceeding commenced.   In other words, Appellant

unfairly presents the facts in hindsight.

     Appellant’s first argument is unavailing.    Litigants

commonly take contradictory positions in litigation. 8     In fact,

even the Federal Rules of Civil Procedure allow a plaintiff to

plead in the alternative.   See FED. R. CIV. P. 8(d)(2).   This is

not uncommon nor indicative of the Appellees’ true belief.      It

appears Appellees’ counsel was merely attempting to protect his

clients’ interests by ensuring, no matter what the Bankruptcy

Court may rule, his clients would be protected.


8 In fact, even Appellant’s argument suffers from this infirmity.
On one hand, Appellant argues there was no bona fide dispute,
while on the other, she argues – even if there was – turnover
was required.


                                 19
     Appellant’s second argument also misses the mark.

Appellant is correct, as a matter of law, that the Waiver

Document did not effectuate a surrender of the Vehicle by Denby-

Peterson.   No party disputes that holding.    But, that does not

mean that Appellant is entitled to damages under 11 U.S.C. §

362(k).   Under the minority rule, these circumstances do not

present a violation of the stay as Appellees merely maintained

the status quo – regardless of whether their waiver argument was

well or poorly reasoned. 9   If Appellant wanted sanctions, she

could have appealed to the Bankruptcy Court’s equitable powers

for redress of this alleged litigation abuse.     Those same

sanctions do not arise under § 362(k). 10

     Appellant’s third argument also does not persuade this

Court that the Bankruptcy Court committed error.    The cases

Appellant cites refer to the scope of the automatic stay.

Appellant is right: property only arguably a part of the estate

is subject to the automatic stay.     But, in light of this Court’s


9 Appellant does suffer from hindsight bias in this argument.
Even determining whether there was an equitable interest in this
case took an evidentiary hearing and multiple witnesses. The
source: a lack of information flowing from client to counsel on
both sides.

10Again, the Court notes here that Appellant could have avoided
this conundrum entirely if Appellant would have produced to
Appellees insurance designating them as the loss payee. She
never did so. If she did, and Appellees still refused to return
the Vehicle, Appellant may have had grounds for damages based on
a willful violation of the automatic stay.


                                 20
holding that the minority rule applies, Appellees conduct is not

sanctionable.

       d. The Bankruptcy Court’s Finding that No Proof Was
          Offered at Trial that the Vehicle Was Insured 11

     Finally, Appellant contests the Bankruptcy Court’s finding

that no evidence was offered at the plenary hearing to prove

Appellant’s car was insured.   Specifically, the Bankruptcy Court

found in its Opinion that “there was no proof at trial that

[Denby-Peterson] had any insurance at the time of filing . . .

.”

     This is a question of fact and this Court will not reverse

the Bankruptcy Court absent clear error.   There was no clear

error here.   To contest the Bankruptcy Court’s finding,

Appellant offers one piece of her testimony stating her

“insurance was intact” at the time of the bankruptcy filing and

“the insurance company . . . sent [Nu2u and PVM] the information

from their own office via fax.”

     But, other evidence was elicited during cross-examination

bringing that statement into doubt.    Even though Denby-Peterson



11Appellant argues in her reply brief that Appellees’ argument
concerning insurance is a red herring. In short, Appellant
argues the Appellees would not have turned over the vehicle even
if they were presented with insurance. But, Appellees noted in
their first response that no insurance had been presented. This
should have spurred Appellant into action to provide proof.
Appellant did not respond to that argument and has given this
Court no citation to the record showing she ever provided
adequate, documentary proof.


                                  21
claimed she had insurance at the time, she never produced a

document showing the insurance.    This in spite of the fact that

it was specifically requested by Nu2u and PVM prior to trial.

     Ultimately, when contradictory facts are presented to a

factfinder, the factfinder must rely on his credibility

determination of the witness.   It is particularly appropriate to

rely on the trial court’s credibility determinations absent

clear error.   Here, it is undisputed that the Bankruptcy Court

found Denby-Peterson’s testimony on this point not credible.

This finding, combined with the conflicting testimony and lack

of documentation provides ample reasoning for the Bankruptcy

Court’s factual finding.   Thus, there is no clear error.   This

Court will not disturb the Bankruptcy Court’s finding. 12

                            CONCLUSION

     This Court, having reviewed the briefs of both parties and

the record presented, finds no legal or factual reason to

disturb the ruling of the Bankruptcy Court.   The Bankruptcy

Court will be affirmed and this appeal will be dismissed.

     An appropriate Order will be entered.



Date: November 1, 2018           s/ Noel L. Hillman
At Camden, New Jersey           NOEL L. HILLMAN, U.S.D.J.


12Even if this finding constituted clear error, it was harmless.
There is no testimony on the record that the insurance named
Nu2u as loss payee.


                                  22
